Citation Nr: 0632511	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  03-28 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for Crohn's disease.

2.  Entitlement to an initial rating in excess of 10 percent 
for chronic left knee strain.

3.  Entitlement to an initial compensable rating for migraine 
headaches.

4.  Entitlement to an initial compensable rating for chronic 
left (minor) shoulder pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The veteran served on active duty from December 1987 to 
November 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The veteran failed to report for a hearing before a Veterans 
Law Judge in May 2006.  As the record does not contain any 
indication that the veteran or his representative has 
requested that the hearing be rescheduled, the Board deems 
the veteran's request for a hearing withdrawn.  38 C.F.R. § 
20.704(d) (2006).


FINDINGS OF FACT

1.  The veteran's Crohn's disease is manifested by fatigue, 
diarrhea, and mild anemia.  The veteran does not experience 
malnutrition, weight loss, or general debility.

2.  The veteran's Crohn's disease is productive of no more 
than moderately severe symptoms with frequent exacerbations.

3.  The veteran has no instability of the left knee.    

4.  The veteran has almost full range of painless motion of 
the left knee, and his left knee does not exhibit additional 
limitation of motion during exacerbations, weakened movement, 
excess fatigability or incoordination.

5.  The veteran's migraine headaches are not manifested by 
prostrating attacks.

6.  The veteran has minimal disability of the left (minor) 
shoulder and is able to lift his left arm above shoulder 
level.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for Crohn's disease have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.114, Diagnostic Code 
7323 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for chronic left knee strain have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2006).

3.  The criteria for a compensable initial evaluation for 
migraine headaches have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2006).

4.  The criteria for a compensable initial evaluation for 
left shoulder pain have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal 
the veteran has been provided notice of the type of evidence 
necessary to establish an increased rating.  While he has not 
been provided notice of the type of evidence necessary to 
establish effective dates, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
increased initial ratings are not warranted for any of the 
veteran's disabilities.  Consequently, no effective date will 
be assigned, so there can be no possibility of any prejudice 
to the veteran in not notifying him of the evidence pertinent 
to effective dates.

The record reflects that by letter dated in November 2003 the 
RO informed the veteran of the type of evidence needed to 
support the claim, who was responsible for obtaining relevant 
evidence, where to send the evidence, and what he should do 
if he had questions or needed assistance.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Although the RO did not 
specifically request the veteran to submit any pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and that he should either submit such 
evidence or provide the RO with the information and any 
authorization necessary for the RO to obtain the evidence on 
his behalf.  Therefore, the Board believes that the veteran 
was on notice of the fact that he should submit any pertinent 
evidence in his possession.

The Board notes that the veteran's VA and military medical 
records have been obtained.  The veteran has been provided 
appropriate VA medical examinations.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.

Crohn's Disease

History:

The veteran has been granted a 30 percent rating for Crohn's 
disease under Diagnostic Code 7323, effective from discharge 
from service.  

On VA examination in December 2002, the veteran complained of 
weakness, diarrhea, joint pain, and lethargy.  However, upper 
gastrointestinal series and small bowel series were negative, 
and the VA examiner stated that the veteran had only moderate 
symptoms of Crohn's disease, with slight progression.  

The veteran was examined by a military physician in May 2003.  
The veteran reported that he passed four to five loose stools 
on a daily basis, and that he occasionally noted passage of 
blood with defecation.  The veteran also described a moderate 
degree of fatigue, which he attributed to either his Crohn's 
disease or to the demands of his job.  He had had no recent 
flares in his Crohn's disease.  The examiner stated that 
based on the veteran's frequent defecation and mild 
normocytic anemia, the veteran had from mild to moderate 
disease activity of his Crohn's disease, manifested primarily 
by intermittent diarrhea and an inability to gain weight.

An October 2004 VA examination report indicates that the 
veteran had no evidence of gastrointestinal bleeding in the 
recent past.  He reported that two times a month he had 
diarrhea.  The veteran's weight had not changed.  The veteran 
reported occasional minimal abdominal pain.  The veteran 
stated that he had missed work on three occasions for three 
days due to his Crohn's disease.  The veteran thought that 
his Crohn's disease had gotten worse in terms of the 
frequency of diarrhea and increasing fatigue.  The examiner 
stated that the veteran's Crohn's disease was moderate in 
nature.  He noted that the veteran reported subjective 
increase in severity, but that the examination of the veteran 
was normal.  .

History and Analysis:

There is no Diagnostic Code directly applicable to Crohn's 
disease.  When an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or 
injury.  38 C.F.R. § 4.20.  In the present case, the most 
appropriate code to use to rate a Crohn's disease by analogy 
is Diagnostic Code 7323, which provides for ulcerative 
colitis.  Specifically, it provides that moderately severe 
symptoms with frequent exacerbations warrant a 30 percent 
rating.  A 60 percent rating is warranted for severe symptoms 
with numerous attacks a year and malnutrition, with health 
only being fair when disease is in remission.  A 100 percent 
rating is warranted for a pronounced condition, resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complication as liver abscess.  38 C.F.R. § 4.71a, 
Diagnostic Code 7323.

The Board finds that the description of the veteran's Crohn's 
disease more nearly approximates that level of disability 
contemplated as "moderately severe" for a 30 percent rating 
under Diagnostic Code 7323.  Only the May 2003 military 
examiner found the veteran to have anemia, and he noted that 
the anemia was mild.  Overall the medical evidence indicates 
that the veteran does not experience weight loss, 
malnutrition or general debility.  The medical examiners have 
described the veteran's disability from Crohn's disease to be 
only from mild to moderate in nature.  Based on the evidence 
of record, the Board therefore finds that disability picture 
shown is not productive of greater than moderately severe 
episodes, with frequent exacerbations.  Accordingly, he does 
not meet the criteria for a 60 percent rating under 
Diagnostic Code 7323.

As to the possibility of a higher rating under another 
diagnostic code, the Board notes that under Diagnostic Code 
7328, when resection of the small bowel produces definite 
interference with absorption and nutrition manifested by 
impairment of health objectively shown by examination 
findings, including definite weight loss, a 40 percent 
disability rating is warranted.  However, the evidence does 
not show that the veteran experiences a marked interference 
with nutrient absorption with severe impairment of his 
health, with findings including material weight loss, as is 
required for a 40 percent rating under  38 C.F.R. § 4.71a, 
Diagnostic Code 7328 (2006).

Additionally, under 38 C.F.R. § 4.71a, Diagnostic Code 7332 
(2006), which covers impairment of sphincter control for the 
rectum and anus, a 60 percent rating is contemplated in cases 
where there is extensive leakage and fairly frequent 
involuntary bowel movements.  In this regard, there are no 
clinical findings in the record to support a 60 percent 
evaluation under this code.  There are no findings showing a 
loss of sphincter control or fairly frequent involuntary 
bowel movements.  Therefore, the criteria for a 60 percent 
rating under Diagnostic Code 7332 have not been met. 

The preponderance of the evidence shows that the veteran 
experiences symptoms compatible with a 30 percent disability 
rating under Diagnostic Code 7323.  Since this appeal stems 
from the initial grant of service connection, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (2000).  After 
having carefully reviewed the evidence of record, the Board 
concludes that the requirements for a rating in excess of 30 
percent have not been met at any time since the grant of 
service connection.  Accordingly, staged ratings are not for 
application. 

Left Knee

History:

The March 2003 rating decision granted the veteran service 
connection and a noncompensable rating for his left knee 
disability.  Service connection was granted effective from 
December 1, 2001, the day after discharge from service.  In a 
November 2004 rating action the RO assigned the veteran a 10 
percent initial rating for his left knee disability, also 
effective from December 1, 2001.

On VA examination in December 2002 the examiner diagnosed the 
veteran as having chronic left knee strain secondary to 
degenerative joint disease and bone infarcts caused by 
steroid therapy.  The examiner noted that the veteran had 
slight progression of minimal symptoms.  Left knee range of 
motion was from 0 to 130 degrees.  There was no fluid, 
tenderness, crepitus, or laxity of the left knee.  The 
veteran's gait was normal and he could walk on his heels and 
toes.

When examined by VA in October 2004 the veteran reported that 
his left knee was aggravated by driving more than 30 minutes, 
by bending, and by going up and down stairs.  The veteran 
asserted that his knee was made worse by his job at the post 
office.  The examiner reported that there was no painful 
motion of the veteran's left knee, and that there was no 
additional limitation with repetitive use or during flare-
ups.  There was no instability of the left knee.  Left knee 
range of motion was from 0 to 135 degrees.  There was slight 
medial tenderness, no fluid, no crepitus, and no laxity.  The 
examiner stated that there was no evidence of weakness, 
excessive fatiguability or incoordination of the left knee.  
The examiner indicated that the veteran had minimal 
disability of the left knee, that examination of the left 
knee was essentially normal.  The diagnosis was chronic left 
knee sprain, with subjective increase in pain.



Legal Criteria:

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

Normal ranges of motion of the knee are 0 degrees' extension 
and 140 degrees' flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98 (August 14, 1998).

The VA General Counsel also held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Analysis:

The Board has considered whether the veteran is entitled to a 
higher rating for his left knee disability under Diagnostic 
Code 5257, the diagnostic code for other impairment of the 
knee.  A 20 percent rating under this diagnostic code 
requires moderate recurrent subluxation or instability.  
However, the VA medical examination reports have stated that 
the veteran has no instability of the left knee.  Since 
instability of the left knee is not shown, a rating in excess 
of 10 percent under Diagnostic Code 5257 is not warranted.

All the medical evidence has shown the veteran have full 
extension of the left knee, without pain.  A compensable 
rating for limitation of extension of the knee requires 
extension limited to 10 degrees.  38 C.F.R. § 4.71a 
Diagnostic Code 5261.  Additionally, the Board notes that the 
medical evidence indicates that the veteran does not have 
incoordination of the left knee joint, weakened movement, or 
excess fatigability, and that there was no additional 
limitation of function as a result of flare-ups.  
Accordingly, even when considering limitation due to pain, 
incoordination, or weakness; on repeated use; or during flare 
ups, the veteran does not meet the criteria for a separate 10 
percent rating for limitation of extension of the left knee.  
See Deluca, supra.

The medical evidence has shown that the veteran's left knee 
flexion to be 130 degrees or greater.  A compensable rating 
under Diagnostic Code 5260 requires that flexion be limited 
to 45 degrees.  Since the veteran has been shown to have 
substantially more flexion than required for a 10 percent 
rating and since there is no evidence showing that the 
veteran has pain, weakness or fatiguability which results in 
limitation of flexion to 45 degrees, he is not entitled to a 
separate compensable rating for limitation of flexion of the 
right knee.

The medical evidence shows that the veteran has not met the 
criteria for a rating in excess of 10 percent for his left 
knee strain disability at any time since discharge from 
service.  Accordingly, staged ratings are not for 
application.  See Fenderson v. West, supra.

Based on the above, the Board must find that the 
preponderance of the evidence is against the claim for an 
increased initial rating for left knee strain, and that the 
claim must be denied.  

Migraines

History:

On VA examination in December 2002 the veteran reported that 
he that he had headaches two to three times a year that 
lasted from 20 minutes to two hours.  The veteran asserted 
that they had increased in severity and were occasionally 
associated with nausea, vomiting, and with light sensitivity.   
He said that he just had to lie down and go to sleep and they 
would go away.  The veteran stated that as he got the 
headaches, he got a blurring of vision in his left eye.  The 
diagnoses included migraine headache, minimal disability, 
slight progression, with no current treatment.

When examined by VA in October 2004, the veteran reported 
left sided headaches, associated with blurring beforehand, 
about two times a month and they lasted anywhere from three 
to seven days, which was longer than they had in the past.  
The examiner's impression was migraine headaches twice a 
month, but increasing in duration.  The examiner stated that 
the examination was normal and that the veteran had moderate 
subjective disability.  

Legal Criteria and Analysis:

Under Diagnostic Code 8100, a noncompensable rating is 
assigned for less frequent migraine headache attacks.  A 10 
percent rating is assigned for migraines with characteristic 
prostrating attacks averaging one in 2 months over last 
several months.  Migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
last several months are rated 30 percent disabling.  A 50 
percent rating is assigned for migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

Here, the clinical findings do not show, and the veteran has 
not alleged, that his headaches are prostrating in nature.  
In particular, the December 2002 VA examiner specifically 
stated that the veteran's migraine disability was minimally 
disabling.  While the October 2004 VA examiner noted that the 
veteran reported more frequent episodes of migraines, up to 
twice a month, this examiner also did not indicate that the 
veteran's migraines were prostrating in nature.  The examiner 
stated that examination was completely normal, only noting 
subjective disability.  The record does not reveal that the 
veteran has experienced prostrating attacks at any time since 
discharge from service, as required for a compensable rating 
under Diagnostic Code 8100.  Accordingly, the preponderance 
of the evidence is against a staged compensable rating for 
migraine headaches.  See Fenderson, supra.




	(CONTINUED ON NEXT PAGE)


Left Shoulder Disability

History:

The medical evidence shows that the veteran is right-handed.  
On VA examination in December 2002 the veteran reported that 
he had had pain in his left shoulder for two years.  He said 
that pain increased with standing for as long as 40 minutes.  
He reported no decrease in strength of his left arm and hand.  
Examination revealed 180 degrees of anterior flexion of the 
left shoulder.  He had 70 degrees of extension, 135 degrees 
of abduction, 90 degrees of external rotation, and 110 
degrees of internal rotation.  There was slight bicipital 
groove tenderness. The impressions included chronic left 
shoulder sprain, minimal symptoms, slight progression.

In October 2004, the veteran reported that he had trouble 
with his left shoulder about two times a month.  The symptoms 
seemed to be minimal in degree and seemingly not progressive.  
The veteran had 180 degrees of left shoulder anterior 
flexion, 70 degrees of extension, 135 degrees of abduction, 
90 degrees of external rotation, and 90 degrees of internal 
rotation.  There was no tenderness about the left shoulder.  
There was no additional limitation with repetitive use or 
during flare-ups of the left shoulder.  The examiner stated 
that there was no painful motion of the left shoulder, and no 
evidence of weakness, excessive fatigability or 
incoordination of the left shoulder.  The sensation, tendon 
reflex, and grip of the left arm were normal.  The examiner 
noted chronic left shoulder sprain with subjective increase 
in shoulder pain.  He noted that the examination of the 
veteran's shoulder was normal, and that the veteran had 
minimal left shoulder disability. 

Legal Criteria:

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in internal 
rotation.  38 C.F.R. § 4.71, Plate I (2006).

A 20 percent rating is for assignment if there is limitation 
of motion of the minor arm to shoulder level, or to midway 
between the side and shoulder level.  A 30 percent rating is 
for assignment if there is limitation of motion of the minor 
arm to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Ratings of 20 percent and higher are available for ankylosis 
of scapulohumeral articulation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2006).

Ratings of 20 percent and higher are available for impairment 
of the humerus, including for recurrent dislocation of the 
scapulohumeral joint or for fibrous union, nonunion or loss 
of head of the humerus.  38 C.F.R. § 4.71a, Diagnostic Code 
5202 (2006).  

Ratings of 10 percent and higher are available for impairment 
of the clavicle or scapula manifested by malunion, nonunion 
or dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2006).  

Analysis:

Since the veteran has not been shown to have ankylosis of 
scapulohumeral articulation, or impairment of the humerus, 
clavicle or scapula, at any time during the rating period, he 
does not warrant a compensable evaluation under Diagnostic 
Codes 5200, 5202 or 5203.

The medical evidence reveals that the veteran is able to 
raise his left arm above shoulder level.  Furthermore, the 
October 2004 VA examiner stated that the veteran had minimal 
left shoulder disability, and that his left shoulder did not 
exhibit painful motion, weakened movement, excess 
fatigability or incoordination due to the service-connected 
left shoulder disability.  See Deluca, supra.  Accordingly, 
the veteran does not meet the criteria for a compensable 
rating for limitation of motion of the left shoulder.  The 
Board finds that the medical evidence does not indicate that 
the veteran met the criteria for a compensable rating for his 
left shoulder disability at any time since discharge from 
service.  Accordingly, the preponderance of the evidence is 
against a compensable staged rating for the veteran's left 
shoulder pain.  Fenderson, supra.  


ORDER

Entitlement to an initial rating in excess of 30 percent for 
Crohn's disease is denied.

Entitlement to an initial rating in excess of 10 percent for 
chronic left knee strain is denied.

Entitlement to an initial compensable rating for migraine 
headaches is denied.

Entitlement to an initial compensable rating for chronic left 
shoulder pain is denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


